Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the BAB, Inc. (the "Company") Report on Form 10-QSB for the period ended May 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jeffrey M. Gorden, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1 The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended; and 2 The information contained in the Report fairly presents, in all material respects, the financial condition, results of operations, and cash flows of the Company. Date: July 10, 2008 By: /s/ Jeffrey M. Gorden Jeffrey M. Gorden,Chief Financial Officer
